This is an original action seeking a writ of mandate requiring respondent to grant a change of venue from the county. Upon the filing of the petition, an alternative writ issued.
It appears from the response that the only reason for denying the change is that an appeal is pending from an order granting a temporary mandatory injunction in the case, and that the respondent is of the opinion that this court would have power to render a final judgment in favor of plaintiff or defendant in determining the appeal from the interlocutory judgment. This is not a valid reason for denying the change.
The alternative writ is made absolute.
NOTE. — Reported in 37 N.E.2d 535.